IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: K.M.S., A MINOR                 : No. 401 WAL 2014
                                       :
                                       :
PETITION OF: A.M.S., MOTHER            : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.